UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6754


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVID HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:01-cr-00191-CMH-1)


Submitted:    October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.    Dabney P. Langhorne, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Hill appeals the district court’s order denying

his    motion   for    relief    from   judgment.     We   have   reviewed    the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.               See United States v.

Hill, No. 1:01-cr-00191-CMH-1 (E.D. Va. May 5, 2010).                  Further,

we deny Hill’s motion for an en banc hearing.                  We dispense with

oral    argument      because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                          2